Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 , 10-20, 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is indefinite as to whether the word “optionally” is tantamount to “preferably”. If “optionally” has the conventional meaning of “available to be chosen but not obligatory”, the claims are indefinite in that it is unclear whether the claims embrace the non-optional components. For example, the recitation of “one or more monosaccharides, optionally arabinose, fructose and/or glucose” is indefinite as to what would be covered by the term “one or more monosaccharides”, since arabinose, fructose and/or glucose are monosaccharides. In claim 6, it is indefinite as to what would be embraced by “formulas I-IV”, “structures V-XXXIII”, “formulas XXXIV-XXXV” and “structures XXXVI-LXXXIII”. In claim 11, the phrase “such as” renders the scope of the claim vague and indefinite, since it is not clear whether the claim requires the components following such term, or whether they are merely examples of the broader genus. In claim 20, the recitation of “any one of claim 3” is 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 14-17 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over BR 102016000130-7 A2 in view of Cordova-Kreylos et al (US 2016/0113288). BR 102016000130-7 A2 discloses a bioinoculant containing Bacillus megaterium for the purpose of inducing an increase in the amount of phosphorus available for absorption by plants from the soil. (See Paragraph [001] of the English translation.) The difference between the composition disclosed by BR 102016000130-7 A2, and that recited in claims 1-5, 14-17 and 19-23, is that BR 102016000130-7 A2 does not disclose that the Bacillus megaterium should constitute an isolated strain having the deposit accession number NRRL B-67533 or NRRL B-67534, or a biologically pure culture NRRL B-67533 or NRRL B-67534. Cordova-Kreylos et al disclose a method for inducing plant drought and/or salinity tolerance using Bacillus megaterium cultures responsible for controlling plant drought and/or salinity tolerance. (See the Abstract and Paragraph [0008].) It would be obvious from Cordova-Kreylos et al to employ an isolated strain of Bacillus megaterium having the deposit accession number NRRL B-67533 or NRRL B-67534, or a .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over BR 102016000130-7 A2 in view of Cordova-Kreylos et al  as applied to claim 3 above, and further in view of Hnatowich et al (US 2010/0099560). It would be further obvious from Hnatowich et al to include Penicillium bilaiae NRRL 50162 in the composition of BR 102016000130-7 A2. One of ordinary skill in the art would be motivated to do so, since Hnatowich et al disclose Penicillium bilaiae NRRL 50162 in the Abstract, and suggests in Paragraph [0003] that the composition increases the availability of phosphorus for plant uptake from soil, which would be compatible 
Claims 6, 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over BR 102016000130-7 A2 in view of Cordova-Kreylos et al as applied to claim 3 above, and further in view of Smith (US 2013/0079224). It would be further obvious from Smith to include a chitooligosaccharide, lipo-chitoologosaccharide, a chitinous compound, a flavanoid or Penicillium bilaiae NRRL 50162 in the composition of BR 102016000130-7 A2. One of ordinary skill in the art would be motivated to do so, since Smith discloses these compounds in Paragraphs [0008], [0009], [0076] and [0091], respectively, and further disclose the benefits of chitooligosaccharides for plant growth in Paragraph [0008] and the benefits of flavonoids in Paragraph [0075], specifically disclosing naringenin in Paragraph [0076].
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over BR 102016000130-7 A2 in view of Cordova-Kreylos et al as applied to claim 3 above, and further in view of Bobeck et al (US 2016/0355445). It would be further obvious from Bobeck et al to include Bradyrhizobium japonicum as a bacterial species in the composition of BR 102016000130-7 A2. One of ordinary skill in the art would be motivated to do so, since Bobeck et al teach in Paragraph [0038] that Bradyrhizobium japonicum is a nitrogen-fixing bacteria, and one would appreciate that such property would be desirable in the composition of BR 102016000130-7 A2.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over BR 102016000130-7 A2 in view of Cordova-Kreylos et al as applied to claim 16 above, and further in view of Mitarai. .

Vinarov et al is made of record for disclosing Bacillus megaterium as a bacteria which decomposes phosphorus- and potassium containing compounds.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/             Primary Examiner, Art Unit 1736